Citation Nr: 0802352	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  02-09 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2003, the veteran testified via video conference 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  See 38 C.F.R. § 20.700 (2007).  In March 2004, 
the veteran's appeal was remanded to the RO for additional 
development.  The requested development was eventually 
completed and the veteran's appeal was re-certified to the 
Board.  In September 2007, the Board sent the veteran a 
letter advising him that the law requires that the VLJ who 
conducts a hearing on appeal must participate in any decision 
made on that appeal.  The Board requested that the veteran 
indicate whether he wished to have another hearing and that, 
if a response was not received within 30 days, the Board 
would assume that he does not wish to attend any type of 
hearing and would proceed to review his claim.  To date, the 
veteran has not responded to the September 2007 letter and 
thus, the Board will proceed to evaluate the veteran's claim.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during his active military service.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for U.S. 
Army and Joint Services Records Research Center (JSRRC) to 
research whether the claimed events actually occurred; nor 
has the veteran otherwise provided credible supporting 
evidence that the claimed in-service stressors actually 
occurred.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In March 2001 and March 2004, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records in the custody of any 
Federal agency, including VA, the service department, and the 
Social Security Administration.  He was advised that it was 
his responsibility to submit specific details about the 
stressful incidents in service that resulted in his PTSD, as 
well as medical records showing a diagnosis of PTSD.  The 
veteran was also advised that he should send information 
describing any additional evidence or the evidence itself, 
including any medical reports he has.  He was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim."  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the March 2001 and March 
2004 letters provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a June 2002 SOC and January 2003 and June 2007 
SSOCs provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  

The Board also finds that all necessary evidentiary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA outpatient treatment records dated from March 
2000 to August 2004.  The veteran was also provided the 
opportunity to set forth his or her contentions during the 
hearing before the undersigned Veterans Law Judge.  Although 
no VA examination was conducted in this case, the Board finds 
an examination is not necessary for reasons that will be 
discussed below.  

Significantly, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  In 
this regard, the Board notes the RO has attempted to obtain 
the veteran's records from the Social Security Administration 
(SSA) numerous times.  However, in March and October 2006, 
SSA responded that the veteran is not entitled to disability 
benefits.  Regardless, as discussed below, the veteran's 
claim turns on the submission of specific information from 
the veteran regarding his military service which would 
unlikely be in medical records that are not already of 
record.  Therefore, the Board finds VA has satisfied its duty 
to assist the veteran in the development of his claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claim 
herein is being denied, such issues are moot.  Moreover, the 
claimant has not alleged any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders, supra.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a) (2007); (2) 
medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2007); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Associations' Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the evidence does not show, nor does the 
veteran allege, that he was engaged in combat with the enemy.  
See Video Conference Hearing transcript, p. 8.  Instead, the 
veteran asserts that he felt like his life was in danger many 
times when he was in the military.  The Board notes the 
veteran has provided information about several different 
stressful events that he believes caused his PTSD.  

The veteran has consistently reported that when he first 
arrived in Thailand, a C-130 aircraft crashed while it was 
returning to the base after a mission.  The veteran stated 
that he and other service-members went out to recover the 
bodies and before he could get to the crash site, he could 
smell the bodies and eventually saw them.  He stated that he 
got sick and could not make it to the actual site.  He 
reported that this occurred in approximately December 1969 or 
January 1970, and he was attached to Detachment 6, 6th Aerial 
Port Squadron, at the CCK Airbase in Thailand at the time.  
See May 2002 DRO hearing transcript; January 2005 stressor 
statement; October 2003 video conference hearing transcript.  

The veteran's military occupational specialty (MOS) was a 
parachute rigger, which required that he pack and sign-out 
personnel parachutes for fighter planes.  The veteran has 
reported that he was given a temporary duty assignment to go 
to Vietnam with a C-130 aircraft crew and his plane was shot 
at while they were approaching Saigon.  Id.  The veteran has 
also reported that he was assaulted and discriminated against 
during his military service because of his race.  He reported 
that he was beat up numerous times, which resulted in broken 
teeth and gashes in his head and chin that required stitches.  
The veteran essentially argues that all of these events 
created a lot of stress and left him in fear of his life many 
times.  He has reported that, while he was in Thailand, he 
spoke with a psychiatrist about his stress.  

Review of the record reveals the veteran has been diagnosed 
with PTSD.  See VA outpatient treatment records dated May 
2000, September 2001, and May 2002.  The Board notes the 
diagnosis was rendered based upon the veteran's report of 
stressful events in service.  Therefore, because the veteran 
did not serve in combat with the enemy, the controlling issue 
in this case is whether there is independent, credible 
supporting evidence to corroborate the veteran's statements 
as to the occurrence of the claimed stressors.  See Doran, 
supra; 38 C.F.R. § 3.304(f).  In this context, the Board 
notes that, although the credible supporting evidence need 
not be service department evidence, service department 
records cannot contradict the veteran's testimony regarding 
in-service stressors.  Id.

After careful review of the evidence, the Board finds the 
veteran has not provided any stressors that can be verified 
by the service department or provided any credible supporting 
evidence showing that his claimed stressors actually 
occurred.  With respect to verification by the service 
department, the Board notes the RO has attempted to obtain 
verification of the veteran's stressors twice.  However, in 
response to both requests, in September 2005 and August 2006, 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) responded that the veteran did not provide sufficient 
information in order to verify the stressful events.  JSRRC 
noted that they could not document or verify what the veteran 
personally witnessed but that, in order to conduct meaningful 
research, the veteran must provide the names of casualties or 
the aircrafts' units of designation.  

The Board notes the RO sent the veteran letters in January 
and December 2006 requesting additional information regarding 
his claimed stressors, including the names of casualties and 
the aircrafts' units of designation.  The veteran responded 
to the January 2006 letter but still did not provide enough 
information and did not respond to the most recent letter 
sent in December 2006.  The Board does note the veteran has 
attempted to provide clarifying information regarding some of 
his stressors, such as approximate years and the unit to 
which he was assigned when the plane crashed in Thailand.  
The Board also notes that it has been many years since these 
events occurred, and the veteran may have a difficult time 
remembering specific details about certain events; however, 
the requested additional information is critical to the 
veteran's claim and, without sufficient information, such as 
the names of casualties, dates, or the aircrafts' units of 
designation, JSRRC is unable to verify that these events 
actually occurred.  

The Board must also note that, in addition to the stressors 
listed above, the veteran has reported that additional events 
created stress for him during service, such as being 
traumatized by the loss of other soldier's lives, including a 
high school friend who died in Vietnam, seeing dead bodies in 
body bags, and being in fear for his life when the Vietcong 
would try to blow up their planes with explosives attached to 
their bodies.  However, the veteran did not provide any 
clarifying information with regard to these events, such as 
dates, locations, or names of casualties.  Therefore, this 
information cannot be verified by JSRRC.  

Although JSRRC is unable to verify the veteran's claimed 
stressors, the veteran was informed that he could 
substantiate his claim by providing independent, credible 
evidence showing the stressful events actually occurred.  In 
evaluating this claim, however, the Board finds it probative 
that the veteran's service records do not assist him in 
establishing that the claimed events occurred.  In this 
regard, the Board finds especially probative the lack of 
information regarding any teeth broken as a result of a 
physical altercation or any head and chin gashes that 
required stitches, as it is likely such injuries would be 
noted in the veteran's service medical records.  Dental 
records indicate fractured teeh in 1971 but there is no 
indication of the nature of any trauma.  Moreover, a report 
of hospitalization for treatment of drug dependency in July 
1973 noted in his military history that he got along well 
with supervisors and co-workers.  This contradicts his 
current assertions of being the subject of beatings on 
numerous occasions. 

The Board does note that, in February 1972, the veteran had a 
psychiatric interview.  However, detailed information about 
the interview is not included in the record and, therefore, 
does not assist the veteran in establishing that his reported 
stressors actually occurred.  He was hospitalized in 
September 1973 for treatment of drug dependency and diagnosed 
as having a passive-aggressive personality disorder.  The 
hospital report contains nothing by history or physical 
findings that would corroborate a stressor or PTSD.  In 
addition, in September 1973, the veteran reported that he had 
experienced nervous trouble; however, the examining physician 
noted that the veteran was referring to withdrawal shakes 
(apparently due to heroin and marijuana use) that were 
treated with no complications or sequelae.  The Board does 
not doubt the veteran's military service was stressful, as he 
served during the Vietnam War era, receiving the Vietnam 
Service Medal, and may have witnessed events that were 
traumatic; however, in order to grant service connection in 
this case, there must be sufficient information provided to 
verify or show that the stressful events occurred.  
Unfortunately, there is no such evidence of record.  

In summary, the Board finds the veteran has not provided 
sufficient details about his claimed in-service stressors.  
The Board again notes that it is not questioning the 
veteran's sincerity in reporting these incidents; however, as 
noted, the veteran's testimony, alone, cannot establish the 
occurrence of a non-combat stressor.  See Dizoglio, supra.  
As such, the Board finds the veteran has not provided 
credible evidence of an in-service stressor upon which a 
valid diagnosis of PTSD may be based and, thus, there is no 
need for a VA examination.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Accordingly, the veteran's claim must be denied.  

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the veteran's claim for service connection for PTSD, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, supra.




ORDER

Entitlement to service connection for PTSD is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


